Marian F. Penix, Judge, dissenting. The ruling of the chancellor in awarding custody of the child Leigh to her father, the appellee, is supported by a preponderance of the evidence and should be affirmed. The record is replete with appellant’s accusations against the character of the father. Not one of the accusations is corroborated. In each instance the father’s denial is corroborated. Because a final attempt to malign the father by allegations of perversion was not answered by the father, the appellant says we must accept her testimony for the truth. If there is a presumption of validity it is certainly overcome by the entire pattern of appellant’s testimony. The presumption also is overcome by the actions of the appellant herself. If she did in fact have real fears for the welfare and safety of her child she could have made more than just one visit to the child during a two-month period. The record reflects the appellant is not a timid person. Her bold personality is demonstrated by her displays of temper towards her own child and towards the appellee. It appears from the record had she been truly fearful that harm to Leigh was imminent she would not have been reluctant to report appellee to the proper authorities. The record reflects the appellant is not likely to shrink from a vindictive action towards the appellee if she had the truth on her side. The learned chancellor is asked to sit in judgment in child custody cases. He hears all the testimony, he observes the demeanor of the witnesses, he weighs all the facts, he views the credibility of the witnesses. From all this he decides which custody situation would be for the best welfare of the child. There is not only a preponderance of evidence but there is overwhelming evidence to support the decision of the chancellor. I respectfully dissent.